August 4, Media Contact:Sonya Headen, Las Vegas, NV (702) 364-3411 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION REPORTS SECOND QUARTER 2009 RESULTS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) recorded a net loss of $0.01per share for the second quarter of 2009, compared to a loss of $0.06 per share recorded during the second quarter of 2008.Consolidated net loss was $594,000, compared to a loss of $2.7million in the prior-year quarter.Due to the seasonal nature of the business, net losses during the second and third quarters are normal and not generally indicative of earnings for a complete twelve-month period. According to Jeffrey W. Shaw, Chief Executive Officer, “Second quarter results improved compared to the same period last year primarily due to increases in the return on investments this quarter versus declines in the corresponding prior-year quarter.Operationally, we are feeling the effects of the recession on our service areas and our company, particularly in regards to growth and declining customer usage, but we are encouraged by the progress we continue to make.Our improved cash flows and stronger balance sheet prompted Standard and Poor’s to raise its corporate credit rating on Southwest Gas from BBB- to BBB in April of this year.We remain focused on providing safe and reliable service, controlling operating expenses and capital expenditures, and seeking stable returns through the regulatory process.We expect a decision in the pending $30.5million Nevada general rate request by November1, and -more- we anticipate a form of ‘decoupled’ rate design in that case.We also continue to participate in a productive rulemaking proceeding in Arizona that deals with energy efficiency standards and alternatives for a decoupled rate design.” For the twelve months ended June 30, 2009, consolidated net income was $63.9million, or $1.45per basic share, compared to $80.2million, or $1.87per basic share, during the twelve-month period ended June 30, 2008. Natural Gas Operations Segment Results Second Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased by approximately $1million in the second quarter of 2009 compared to the second quarter of 2008.Net rate changes positively impacted margin by approximately $4million, consisting of rate relief of $6million in Arizona and $1million in California, partially offset by a $3million decrease related to the return to a seasonal margin methodology in California.Conservation resulting from current economic conditions and energy efficiency negatively impacted operating margin by $2million.Weather changes between quarters resulted in a $1million margin decrease as somewhat warmer-than-normal temperatures were experienced during both quarters.Customer growth was not a factor as only 3,000net new customers (on a comparative seasonally adjusted basis) were added during the last twelve months. -more- Operating expenses for the quarter increased $3.7million, or three percent, compared to the second quarter of 2008 primarily due to incremental operating costs (including depreciation) associated with facilities upgrades and general cost increases.Other income increased $3.1million between quarters as the cash surrender values of company-owned life insurance (“COLI”) policies increased by $3.7million in the second quarter of 2009 compared to a reduction of $500,000 in the prior-year quarter, partially offset by lower interest income.Net financing costs decreased $2.4million due principally to a reduction in outstanding debt and lower interest rates on variable-rate debt. Twelve Months to Date Operating margin decreased a net $4million between periods.Rate relief and rate changes provided $28million of operating margin, consisting of rate relief of $17million in Arizona and $2million in California, and nearly $9million of timing differences related to the return to a seasonal margin methodology in California.Customer growth contributed $2million in operating margin.Differences in heating demand caused primarily by weather variations between periods resulted in a $22million operating margin decrease as warmer-than-normal temperatures were experienced during both periods (during the twelve-month period of 2009, operating margin was negatively impacted by $29million, while the negative impact in the twelve-month period of 2008 was $7million).Conservation resulting from current economic conditions and energy efficiency negatively impacted operating margin by $12million. -more- Operating expenses increased $15.8million, or three percent, between periods due to incremental operating costs (including depreciation) associated with facilities upgrades and general cost increases.The increase was somewhat mitigated by labor efficiencies primarily resulting from the conversion to electronic meter reading. Other income, which principally includes interest income, changes in cash surrender values of COLI policies, and non-utility expenses, decreased $8.3million between periods.This was primarily due to a $4.1million incremental decline in the cash surrender values of COLI policies between periods and lower interest income on investments and deferred purchased gas cost receivables that are now recovered.Net financing costs decreased $8.7million, or nine percent, due to a reduction in outstanding debt and lower interest rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,809,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED JUNE 30, 2009 2008 Consolidated Operating Revenues $ 387,648 $ 447,304 Net Loss $ 594 $ 2,725 Average Number of Common Shares Outstanding 44,730 43,324 Loss Per Share $ 0.01 $ 0.06 SIX MONTHS ENDED JUNE 30, 2009 2008 Consolidated Operating Revenues $ 1,077,510 $ 1,260,911 Net Income $ 49,387 $ 46,427 Average Number of Common Shares Outstanding 44,578 43,168 Basic Earnings Per Share $ 1.11 $ 1.08 Diluted Earnings Per Share $ 1.10 $ 1.07 TWELVE MONTHS ENDED JUNE 30, 2009 2008 Consolidated Operating Revenues $ 1,961,342 $ 2,192,746 Net Income $ 63,933 $ 80,246 Average Number of Common Shares Outstanding 44,176 42,865 Basic Earnings Per Share $ 1.45 $ 1.87 Diluted Earnings Per Share $ 1.44 $ 1.86 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, JUNE 30, 2009 2008 2009 2008 2009 2008 Results of Consolidated Operations Contribution to net income (loss) - gas operations $ (2,736 ) $ (4,907 ) $ 47,116 $ 44,426 $ 56,437 $ 71,147 Contribution to net income - construction services 2,142 2,182 2,271 2,001 7,496 9,099 Net income (loss) $ (594 ) $ (2,725 ) $ 49,387 $ 46,427 $ 63,933 $ 80,246 Basic earnings (loss) per share $ (0.01 ) $ (0.06 ) $ 1.11 $ 1.08 $ 1.45 $ 1.87 Diluted earnings (loss) per share $ (0.01 ) $ (0.06 ) $ 1.10 $ 1.07 $ 1.44 $ 1.86 Average outstanding common shares 44,730 43,324 44,578 43,168 44,176 42,865 Average shares outstanding (assuming dilution) - - 44,848 43,466 44,461 43,186 Results of Natural Gas Operations Gas operating revenues $ 316,744 $ 353,003 $ 951,850 $ 1,094,303 $ 1,648,942 $ 1,837,821 Net cost of gas sold 167,685 204,580 563,495 705,279 914,193 1,098,845 Operating margin 149,059 148,423 388,355 389,024 734,749 738,976 Operations and maintenance expense 86,846 83,603 171,508 168,809 341,359 332,392 Depreciation and amortization 41,873 41,297 84,212 81,942 168,607 161,426 Taxes other than income taxes 9,504 9,616 19,615 19,810 36,585 36,958 Operating income 10,836 13,907 113,020 118,463 188,198 208,200 Other income (expense) 2,423 (636 ) 637 (2,162 ) (10,670 ) (2,336 ) Net interest deductions 18,531 20,938 36,713 42,290 77,519 86,263 Net interest deductions on subordinated debentures 1,932 1,932 3,865 3,864 7,730 7,728 Income (loss) before income taxes (7,204 ) (9,599 ) 73,079 70,147 92,279 111,873 Income tax expense (benefit) (4,468 ) (4,692 ) 25,963 25,721 35,842 40,726 Contribution to net income (loss) - gas operations $ (2,736 ) $ (4,907 ) $ 47,116 $ 44,426 $ 56,437 $ 71,147 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA JUNE 30, 2009 FINANCIAL STATISTICS Market value to book value per share at quarter end 92 % Twelve months to date return on equity total company 6.1 % gas segment 5.7 % Common stock dividend yield at quarter end 4.3 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 1,066,108 8.86 % 10.00 % Southern Nevada 574,285 7.79 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 143,851 7.87 10.50 Northern California 52,285 8.99 10.50 South Lake Tahoe 11,815 8.99 10.50 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, (In dekatherms) 2009 2008 2009 2008 Residential 43,542,586 49,527,119 64,514,089 72,103,049 Small commercial 17,326,439 19,450,739 29,331,177 31,897,674 Large commercial 6,690,623 7,012,801 12,189,966 12,843,607 Industrial / Other 3,964,783 4,985,400 8,749,530 9,829,586 Transportation 51,909,999 55,363,664 112,965,316 113,673,633 Total system throughput 123,434,430 136,339,723 227,750,078 240,347,549 HEATING DEGREE DAY COMPARISON Actual 1,253 1,427 1,727 1,937 Ten-year average 1,323 1,341 1,876 1,906 Heating degree days for prior periods have been recalculated using the current period customer mix.
